[Cite as State v. Steiner, 2017-Ohio-2947.]


                                         COURT OF APPEALS
                                       HOLMES COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO                                   :       Hon. W. Scott Gwin, P.J.
                                                :       Hon. William B. Hoffman, J.
                          Plaintiff-Appellee    :       Hon. John W. Wise, J.
                                                :
-vs-                                            :
                                                :       Case No. 16CA012
TIMOTHY D. STEINER                              :
                                                :
                     Defendant-Appellant        :       OPINION




CHARACTER OF PROCEEDING:                            Criminal appeal from the Holmes County
                                                    Court of Common Pleas, Case
                                                    No.15CR054



JUDGMENT:                                           Affirmed




DATE OF JUDGMENT ENTRY:                             May 22, 2017


APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

STEVE KNOWLING                                      TIMOTHY D. STEINER PRO SE
Assistant Prosecuting Attorney                      #A673424
Holmes County                                       Grafton Correction Institution
164 E. Jackson Street                               2500 South Avon Belden Road
Millersburg, OH 44654                               Grafton, OH 44044
Holmes County, Case No. 16CA012                                                         2

Gwin, P.J.

       {¶1}   Appellant Timothy Steiner appeals the judgment entry of the Holmes County

Court of Common Pleas dismissing his petition to vacate or set aside judgment of

conviction or sentences. Appellee is the State of Ohio.

                                   Facts & Procedural History

       {¶2}   In 2015, appellant befriended a nine-year-old child after meeting her at his

daughter’s slumber party. He began to use Facebook to send the child inappropriate

messages and requests for photographs. The child’s mother discovered the messages

and contacted the Holmes County Sheriff’s Office.

       {¶3}   An officer with the Wooster Police Department who was trained and

experienced in Internet Crimes Against Children assumed the child’s identity on the

Facebook account and cell phone. Over a period of two weeks, appellant sent hundreds

of messages that became increasingly sexual in nature and contained detailed and

graphic depictions of appellant’s proposals for sexual contact with the child.

       {¶4}   Appellant suggested a meeting take place on May 22, 2015 to engage in

sexual conduct and asked the child to prop open her ground floor bedroom window and

leave a pair of her pink panties in the window so he would know which bedroom was hers.

Appellant detailed the sexual acts he would engage in with the child.

       {¶5}   The Holmes County Sheriff’s Office used a vacant house to pose as the

child’s home and had surveillance teams in place to record the encounter. Appellant

approached the window, removed the panties, and attempted to open the window.

Appellant was placed under arrest.
Holmes County, Case No. 16CA012                                                          3


      {¶6}   Appellant was indicted on June 29, 2015 on one count of attempted rape,

four counts of importuning, and one count of burglary. Appellant signed a plea of guilty

form. Prior to the plea, the prosecuting attorney amended Count 1 of the indictment,

attempted rape, to a felony of the first degree. Based on plea negotiations, appellant

entered a plea of guilty to Counts 1, 2, 3, 4, and 5. Count 6 was dismissed by the state.

The trial court sentenced appellant to nine years in prison on Count 1 and twenty-four

months on each of the importuning counts to be served consecutively, for a total year of

seventeen years in prison.

      {¶7}   Appellant appealed his sentence to this Court, raising one assignment of

error, and arguing the trial court erred in sentencing him to consecutive sentences for his

felony convictions. We overruled appellant’s assignment of error in State v. Steiner, 5th

Dist. Holmes No. 15CA17, 2016-Ohio-4648 on June 27, 2016. Appellant appealed this

Court’s decision to the Ohio Supreme Court on August 10, 2016. On December 28, 2016,

the Ohio Supreme Court declined jurisdiction of appellant’s appeal.

      {¶8}   On September 21, 2016, appellant filed a petition to vacate or set aside

judgment of convictions or sentence.      Appellant claimed in his petition:    ineffective

assistance of counsel; that his Miranda rights were not read at the time of his arrest; a

hearsay witness was used to increase prosecutorial misconduct; and illegal sentencing.

      {¶9}   Appellee filed a memorandum in opposition and motion to dismiss on

October 19, 2016. Appellee argued appellant’s claims were barred by res judicata

because he did not raise these issues in his direct appeal and/or in his appeal to the Ohio

Supreme Court. Appellee stated the trial court lacked jurisdiction to address the claims

made by appellant because all of his claims could have been raised on direct appeal and
Holmes County, Case No. 16CA012                                                             4


asked the trial court to dismiss appellant’s petition on this basis. The trial court granted

appellee’s motion to dismiss on October 25, 2016.

       {¶10} Appellant appeals the judgment entry of the Holmes County Court of

Common Pleas and assigns the following as error:

       {¶11} “I. PETITIONER-DEFENDANT TIMOTHY STEINER’S PETITION TO

VACATE AND SET ASIDE SENTENCE SHOULD NOT HAVE BEEN DISMISSED OR

NOT GRANTED WITHOUT THE COURT MAKING A STATEMENT OF FINDINGS OF

FACTS AND CONCLUSIONS OF LAW.”

                                                  I.

       {¶12} Appellant argues the trial court erred in granting appellee’s motion to

dismiss his petition without making findings of fact and conclusions of law.

       {¶13} On January 19, 2017, during the pendency of this appeal, appellee filed a

motion for limited remand. Appellee conceded the trial court did not prepare findings of

fact and conclusions of law as required by R.C. 2953.21. Appellee requested a limited

remand to the trial court so the trial court could prepare findings of fact and conclusions

of law to support its dismissal of appellant’s petition for post-conviction relief.

       {¶14} On February 8, 2017, this Court granted appellee’s motion for limited

remand and remanded this matter to the trial court to consider whether to enter findings

of fact and conclusions of law relative to appellant’s petition for post-conviction relief. On

March 2, 2017, the trial court issued Findings of Fact and Conclusions of Law Re:

Defendant’s Motion for Post-Conviction Relief.

       {¶15} The trial court made detailed findings of fact with regard to the underlying

case facts and the case history. The trial court additionally entered detailed conclusions
Holmes County, Case No. 16CA012                                                                5


of law. The trial court noted appellant filed no evidentiary materials with his petition. The

trial court found the four claims in appellant’s petition were neither raised in the trial court,

nor contained in appellant’s direct appeal, although each could have been raised. Thus,

the trial court found appellant’s claims were barred by res judicata.

       {¶16} R.C. 2953.21 provides that if a court dismisses a petition for post-conviction

relief before granting a hearing on the motion, it “shall make findings of fact and

conclusions of law with respect to such dismissal.” These findings of fact and conclusions

of law are mandatory if the trial court dismisses a petition for post-conviction relief. State

ex rel. Konoff v. Moon, 79 Ohio St. 3d 211, 1997-Ohio-398, 680 N.E.2d 989.

       {¶17} In this case, we find the trial court complied with the requirement of R.C.

2953.21 by issuing detailed findings of fact and conclusions of law as to why it was

dismissing his petition pursuant to the doctrine of res judicata. The findings of fact and

conclusions of law issued by the trial court fully support its October 25, 2016 decision to

dismiss appellant’s petition for post-conviction relief. Accordingly, appellant’s assignment

of error is overruled.
Holmes County, Case No. 16CA012                                           6


      {¶18} The judgment entry of the Holmes County Court of Common Pleas is

affirmed.



By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur